Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,311,043 B2.  Although the conflicting are not patentably distinct from each other because since 
Instant Application claim 2 and 12
Patent No. 10.311.043 claims 1 

streaming, in a user interface of a client device, a plurality of log files of an application executing on an application server;
responsive to receiving a pause indication at the user interface, pausing the streaming; 
receiving a selection of a first line of the log files and a second of line of the log files displayed in the paused stream; 


receiving a selection of one or more attributes of the first line and second line, receiving an attribute name for each of the one or more attributes; 









selecting a first rule and a second rule for parsing the one or more log files, the first rule associated with the first selected line and the second rule indicated by a second rule name associated with the second line; 

linking the first rule and second rule by associating at least one attribute name associated with first rule with the second rule name; 

receiving, from the application server at the client device, an aggregate rule created from the linked first rule and second rule; and 
executing a query of the plurality of log files using the aggregated rule.

displaying, in a user interface for querying a log file, a plurality of lines of one or more log files; 




receiving, at the user interface, a selection of at least a first and a second of the plurality of displayed lines; 
for each of the selected lines: 

receiving, at a name input field, an input specifying a rule name associated with the selected line, receiving, at a selection field, a selection of one or more attributes of the selected line, responsive to the selection of each of the one or more attributes of the selected line: 
displaying an attribute name input field in the user interface, the attribute name input field associated with the selected 
selecting, in a rules column of the user interface, a first rule and a second rule for parsing the log file, the first rule indicated by a first rule name associated with the first selected line and the second rule indicated by a second rule name associated with the second selected line;
linking, in an aggregated column of the user interface, the first rule and second rule by associating at least one attribute name associated with first rule with the second rule name; 
creating an aggregate rule from the linked first rule and the second rule; and executing a query of the log file using the aggregated rule. 


The dependent claims 3-11 and 13-21 of the instant application is rejected for fully incorporation the errors of their respective base claims by dependency.
Allowable Subject Matter
Claims 2-21 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 2-21, Petersen et al. (U.S. 2012/0005542 A1) discloses one rule that may be developed to parse the log message (0130) log manger 13 may extract from the log and aggregate log data into a manageable format that summarizes, the frequency of a particular event (0092).
Hellerstein et al. (U.S. Pat. 6,836,894 B1) disclose receiving an input specifying a rule name associated with the selected line (fig. 1 shows parser 20 with input the rules 30 with the raw event data (10)), linking, the first rule and second rule by associating at least one attribute name associated with first rule with second rule name (i.e., the aggregated event analysis provides a nice scaling property shows summarization” (col. 2, lines 40-47)), attribute viewer of the invention is good at summarization and query type operation (col. 4, lines 55-67) but Petersen et al. or Hellerstein discloses a method, comprising: A method, comprising: streaming, in a user interface of a client device, a plurality of log files of an application executing on an application server; responsive to receiving a pause indication at the user interface, pausing the streaming; receiving a selection of a first line of the log files and a second of line of the log files displayed in the paused stream; receiving a selection of one or more attributes of the first line and second line, receiving an attribute name for each of the one or more attributes; selecting a first rule and a second rule for parsing the one or more log files, the first rule associated with the first selected line and the second rule indicated by a second rule name associated with the second line; linking the first rule and second rule by associating at least one attribute name associated with first rule with the second rule name; receiving, from the application server at the client device, an aggregate rule created from the linked first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 13, 2021